Citation Nr: 1539816	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.

In September 2012, the Board, in pertinent part, denied entitlement to service connection for a left shoulder disorder.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted a Joint Motion for Partial Remand, which vacated that part of the September 2012 Board decision that denied service connection for a left shoulder disorder as secondary to the service-connected right shoulder muscle strain and remanded that discrete issue to the Board for action consistent with the joint motion.

In July 2013, the Board remanded the left shoulder issue for additional development, specifically to obtain an opinion from the same VA examiner, who conducted the January 2011 examination and who prepared the medical opinion contained therein, (or a new examination if the January 2011 VA examiner was no longer available), to clarify, with a supporting rationale, whether the Veteran's diagnosed left shoulder disorder was caused or aggravated by the service-connected right shoulder disability.  In February 2014, the Board found that the additional development did not substantially comply with the July 2013 instructions and again remanded the case in December 2014.  Regrettably, and as will be explained below, the Agency of Original Jurisdiction (AOJ) has not substantially complied with the July 2013, February 2014, and December 2014 remand directives.

The matter is REMANDED to the AOJ. VA will notify the appellant if further action is required.




REMAND

A remand is once again necessary in this case to ensure compliance with the Court's February 2013 order, that due process is followed, and that there is a complete record upon which to decide the Veteran's claim of service connection for a left shoulder disorder including on a secondary basis, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted in the Board's prior remands, the Court issued an order in February 2013, which incorporated by reference the agreements of the parties in the joint motion for remand.  The parties agreed that the opinion provided by a January 2011 VA examiner was not supported by an adequate rationale.  Furthermore, the parties agreed that the supporting rationale provided by the examiner gave no explanation addressing whether the Veteran's reported "overuse" of the left shoulder was caused by, a result of, or aggravated by the service-connected right shoulder disability.

An examination was (purportedly) performed by VA in July 2014.  The examiner opined that the Veteran's left shoulder disorder was less likely than not due to or the result of the Veteran's service-connected right shoulder disability.  The examiner explained that the Veteran had similar findings and condition of the right shoulder.  During the January 2011 VA examination, the Veteran had normal motion in both shoulders with no functional loss of the left or right upper extremities.  During the 2014 examination, the Veteran had similar functional loss and stiffness, which indicated that he had equal use of both shoulders.  The examiner concluded that the left shoulder disorder was more likely related to the use of the shoulders from the Veteran's work activities.

The Board subsequently remanded the case to authenticate the July 2014 examination report, by at least identifying with the initials of the name and professional credentials (i.e., personal identifiers) of the health care provider who conducted the July 2014 examination and to determine whether that examiner was an orthopedic physician.  A statement was received in January 2015 (relying solely on the date noted in the Veteran's Benefits Management System (VBMS)), as there are no personal identifiers associated with the document.  According to this document, "EXAM DONE ON 7/14/14 WAS DONE BY AN ORTHOPEDIC PHYSICIAN."  Regrettably, this information is not sufficient to authenticate the July 2014 report of examination and opinion, because it does not provide the requisite personal identifiers of the health care provider who prepared that examination report.

In addition, in accordance with the February 2013 court order, the Board remand clearly stated that the examiner was to offer a medical opinion as to whether it was at least as likely as not that the Veteran's left shoulder disorder was either caused by, or, aggravated by, his service-connected right shoulder disability.  While the examiner did resubmit the prior examination report from July 2014, the record still does not obtain an etiology opinion that provides medical guidance as to the matter of aggravation, if any, of any current left shoulder disorder.  As such, the examination is incomplete and additional information is required before appellate review can proceed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:


1.  With respect to the July 2014 examination report, the medical professional who conducted the examination of the Veteran and provided the medical information contained in that report must authenticate the July 2014 examination report, and the information contained therein, by providing, at a minimum, his or her initials and medical credentials (i.e., personal identifiers) over the July 14, 2014, date recorded at the bottom of that report.

2.  Return the Veteran's claims file to the same medical professional, who conducted and prepared the July 2014 report of VA examination and opinion, for an addendum to the July 2014 examination report.  If this medical professional is no longer available, then the Veteran's claims file should be forwarded to a medical professional with appropriate expertise.  An in-person examination is not required unless deemed necessary by the medical professional assigned to this case.  The Veteran's claims file and a copy of this remand are to be reviewed by the medical professional and the addendum should reflect that these items were in fact reviewed.

The medical professional is asked to address the following questions: 

a.  Given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that the functional impairment associated with the Veteran's service-connected right shoulder muscle strain caused the Veteran to over-compensate, over-rely on and/or overuse the left shoulder?  If so, is it at least as likely as not that such over-compensation, over-reliance, and/or overuse has resulted in, or is related to, any currently diagnosed left shoulder disorder, including arthralgia and tendonitis of the left shoulder, that he now has?

b.  Given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that the functional impairment associated with the Veteran's service-connected right shoulder muscle strain caused the Veteran to over-compensate, over-rely on and/or overuse the left shoulder?  If so, is it at least as likely as not that such over-compensation, over-reliance, and/or overuse has aggravated (i.e., caused permanent progression at an abnormally high rate of) any currently diagnosed left shoulder disorder, including arthralgia and tendonitis of the left shoulder, that he now has?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical science that applies in this case, including the use of medical literature, which may reasonably explain the medical guidance in the study of this case.

Finally, the medical professional who provides the medical information, including conducting any examination of the Veteran, in connection with the opinions requested in (a) and (b) above, must authenticate the medical information and guidance contained therein, by providing, at a minimum, his or her initials and medical credentials (i.e., personal identifiers) over the date recorded at the bottom of that examination and/or addendum report.

3.  The AOJ shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998); Chisem v. Gober, 10 Vet. App. 526 (1997).

4.  The AOJ will then re-adjudicate the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

